Title: From George Washington to William Shepard, 23 March 1781
From: Washington, George
To: Shepard, William


                  
                     Sir
                     Head Quarters New Windsor March 23d 1781.
                  
                  I have duly received your favor of the 7th March; with the Proceedings of the General Court Martial for John Collins.  The sentence is approved, and a Certified Copy herewith transmitted.  You will be pleased to send the Prisoner in question, under Guard to the care of the Navy Board in Boston, to be put on Board a Continental Ship, if there should be none in that Harbour, to be confined until an Opportunity offers, of carrying the sentence into execution.
                  I was sorry to find the disagreeable state of the Public Works in Springfeild—but thank you for the particular Report you have made of it.  Representation has been made to the Board of War, with a recommendation to have the New D. Commissary of Military Stores sent on to that Post—In the Mean time, I wish you to pay a minute attention to the State of the Public Works at Springfield; and make such report from time to time as you shall judge the good of the service requires.  I am &c.
                  
               